DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rutenberg (US 5,333,207) in view of Recht (US 5,625,705).
Claim 1:
Rutenberg (US 5,333,207) teaches the following subject matter:
A method, comprising: 
1) scanning a slide using a digital pathological scanner and obtaining a cytological slide image (column 1 lines 25-45 teaches cellular matter on a slide (cytological slide) on video screen (image) that is capture; column 5 lines 15-35 and figure 4 teaches tiles with image 34 (nuclei) in the center, where the tiles are pixels (digital image from a digital pathological scan)); 
2) obtaining a set of centroid coordinates of all nuclei that is denoted as CentroidOfNucleus by automatically localizing nuclei of all cells in the cytological slide image using a feature fusion based localizing method (figure 2 teaches tiles in rows and columns, figure 3 teach where each tile with center of nuclei 34, localization of cell 34 in the tile 40 with points (42, 44, 46, 48),  column 4 lines 45-65 teach centroid coordinates with x,y coordinates, where column 3 lines 1-45 teaches such procedure to be carried out by automation of inspection, classifying function, automated screening system, automated inspection and auditing, automated inspection of the imaged object; column 5 lines 1-15 teaches automation cell 34 correctly centering in each tile, display of the tiles on the monitor, the set of images 30 of the tiles on set location on the screen); 
3) obtaining a set of cell square region of interest (ROI) images that are denoted as ROIimages, wherein each square cell ROI image corresponds to a cell in the slide, and is determined with a Centroidi as a center of the each square cell ROI image and a fixed length L as a side length of the each square cell ROI image (figure 3 teaches cell 34 in ROI 40, with center 38 with fixe length of 40 with points (42,44,46,48); column 5 line 65-column 6 lines 25 details 40 and its points that is based on predetermined values (fixed length) due to tolerance).
Rutenberg (US 5,333,207) teaches classification by neural network (column 3 lines 45-55) and row and column (figure 2 row and column for display), but not the following which was taught by Recht (US 5,625,705):
4) grouping all cell images in the ROI images into different groups based on sampling without replacement, wherein each group contains cell images with preset parameters; obtaining a set of splice images wherein a splice image with length being and width being is generated by randomly splicing the cell images in the same group (column 5 lines 30-60, especially 45-50 teaches template matching as part of grouping based classification with preset parameter such as template, texture of nucleus, fractal analysis of the surface. The system when ROI images with tiles across the image there is with out replacement and without order, where the use of template matching would obtain the set of splice images to tiles (such as 8x8, 4x4) into groups.); and 
5) classifying all cell images in the splice image simultaneously by using the splice image as an input of a trained deep neural network; and recognizing cells classified as abnormal categories (column 5 lines 25-35 teaches use of trained neural network for identify suspect cells (abnormal categories) in parallel to use of template matching for grouping and classifying).
Rutenberg and Recht are both in the field of pathological cell processing by means of ROI of cell, centroid of specific cell, and tiling of cells (Recht - column 4 lines 15-25, column 7 lines 5-20) such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Rutenberg with grouping of Recht by means of template matching could be efficiently implemented in a parallel distributed processing network as disclosed by Recht in column 5 lines 45-55.

Claim 3:
Recht teaches:
The method of claim 1, wherein in 5), the cells are classified as 3 categories: normal, precancerous and cancer (column 7 lines 60 – column 8 lines 15 teaches morphological algorithm filter of object with size that is premalignant or malignant cell, and cancerous cell nuclei, possible cancerous cell, possible cancerous cell. One ordinary in the art see that the ability to tell object with premalignant or malignant and cancerous cells, would know what is normal cell in comparison with cancerous cells).

Allowable Subject Matter
Claim 2, and dependent claims 5, 8, 11, 14 and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of examination, unable to find stable extreme regions automated with MSER algorithm to each region, localization with SURF for key points and conditions that is a number of stable extreme regions exceed preset parameter N. Please look at the claims language for further detail. 
Claim 6, and dependent claims 9, 12, 15 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of examination, unable to find performing augmentation by collecting original cytological slide images of stained slides with assigned via professional, generating ROWxL being COLUMNxL, constructing DNN model with modifying input layer by accepting splice, defining a total loss function, randomly splitting the trainind data with predetermined ratio with stochastic gradient decent algorithm to find optimal network paremeter minimizing the total lost function. Please look at the claims language for further detail.
Claim 4, and dependent claims 7, 10, 13 and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of examination, unable to find performing augmentation on the data set, preparation of data set by stained slides, automatically localization by feature fusion, generating square cell ROI to assigned class, augmented images via randomly sampling, construction of DNN accepting splice images with output, defining total lost function by DNN as sum of cross-entropy loss involved in the same splice image, and randomly splitting the training data as training set and validation set according to a predetermined ratio; training the deep neural network by using the stochastic gradient descent algorithm to find the optimal network parameters minimizing the total loss function. Please look at the claims language for further detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Yamada (US 2009/0213214) teaches Microscope System, Image Generating Method, And Program For Practising The Same - map table 160 of the nucleus region shown in FIG. 12D is omitted, information stored in individual columns of the label, bonding box, center of gravity, area, perimeter, roundness, major diameter, minor diameter, and aspect ratio in the map table 160 is the same as in the cell region map table 130 shown in FIG. 8A with the exception that its targets are the region of the nucleus 151 and the cell region 120. Also, an estimated number of nuclei 151 existing in the cell region 120 can be predicted in accordance with the area of the cell region 120. Specifically, for example, when it is assumed that the average area of the cell is 5000 .mu.m.sup.2 and one nucleus exists therein, the estimated number of the nuclei 151 existing in the cell region 120 can be predicted. In the process of Step S203, therefore, when the relationship between the number and the areas of the nuclei 151 in the extracted region deviates extremely from this predicted result, it is only necessary that various threshold values using for the distinction between the nucleus 151 and the cytoplasm 152 illustrated in FIG. 12C are changed so that a reseparation process is performed.
	Adamik (US 3,570,890) teaches MICROSCOPE SLIDE AND SPINNER - The rotation of assembly 11 at 5000 r.p.m. for about 15 seconds produces a dried monolayer 39 of cells at the center square inch area of slide 25 and removes the excess material from the side 29 of slide 35. To this end, the combination of the surface, tension of the cells and, the resistance to and/or the flow of the cells, sera, etc., created by the barrier 31, provides the necessary resistance to and/or the flow of the excess material through and/or across the barrier 31 on the slide. Thus the desired uniform density of cells is confined to the center inch square area of the slide 25 and a uniform distribution of dried undamaged cells is produced in monolayer 39. This is significant since a high rotational speed is required quickly. Thus, without the barrier 31 the imposed centrifugal force necessary to produce the monolayer, e.g. 5000 r.p.m. imposed rapidly and lasting for about 15 seconds, causes streaking of the cells, sera, etc., that make up the sample drop placed on the slide 25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656